Citation Nr: 0918081	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  05-39 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for residuals of infectious 
hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air 
Force from January 1962 to April 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied 
service connection for residuals of infectious hepatitis.

The February 2004 decision represented a reconsideration of a 
December 2002 decision.  The Veteran's motion for 
reconsideration addressed not only the claim of service 
connection for residuals of infectious hepatitis, but also a 
claim for alcoholic hepatitis (claimed as a gastrointestinal 
condition, liver dysfunction, and H. pylori  infection).  The 
RO did not take any action on reconsideration of this second 
condition.  The claim is referred to the RO for appropriate 
action.


FINDING OF FACT

The competent medical evidence of record establishes that 
there are no current residuals of an in-service hepatitis 
infection.


CONCLUSION OF LAW

The criteria for service connection of residuals of 
infectious hepatitis are not met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The Board finds that legally sufficient notice was provided 
to the Veteran in December 2001 correspondence, prior to the 
initial adjudication of the claim.  This letter informed the 
Veteran of the elements of service connection, described in 
detail the evidence and information needed to substantiate 
the claim, and set forth the respective responsibilities of 
VA and the Veteran in obtaining such.  This notice was 
supplemented with February correspondence which requested 
that the Veteran submit evidence in his possession and again 
requested completed releases to allow VA to obtain private 
medical records on his behalf.  March 2006 correspondence 
informed the Veteran of VA policies and practices in 
assigning disability evaluations and effective dates.  No 
single, fully compliant notice is required, so long as the 
Veteran receives effective and understandable notice of what 
is required to substantiate his claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran has 
demonstrated his understanding of the laws and regulations 
applicable to his claim in his submissions.  He has discussed 
the relative merits of the medical and lay evidence of 
record, and has provided his reasoning for seeking or not 
seeking additional evidence.  Importantly, he has squarely 
addressed the elements of a claim of service connection.  
Adjudication may proceed without prejudice to the Veteran in 
light of the notice provided.

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
here obtained service treatment and personnel records, as 
well as VA outpatient treatment records as identified by the 
Veteran.  VA medical centers have certified that no earlier 
treatment records exist.  The Veteran has submitted copies of 
private treatment records from a number of providers; he has 
not submitted properly executed medical releases to allow VA 
to obtain complete records.  The Veteran has twice testified 
at personal hearings, once before RO personnel and once 
before the undersigned Veterans Law Judge.  A VA examination 
was provided in September 2002, and a medical opinion on 
etiology was obtained.  Neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).  No chronic disease is alleged here.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Service treatment records reveal that the Veteran first 
complained of nausea and dry heaves in October 1965.  The 
problem had been occurring for a couple of months, and he 
recently developed some diarrhea.  There was occasional 
epigastric pain after dry heave bouts.  The doctor opined 
that a psychophysiological reaction was the most likely 
explanation.  Service treatment records also clearly 
establish that the Veteran contracted infectious hepatitis, 
now known as hepatitis A, while on active duty.  He was 
hospitalized in Vietnam from February 1966 to March 1966.  He 
complained of nausea (with dry heaves), gastric pain and 
decreased appetite.  Some jaundice was noted.  The Veteran 
was treated with bed rest and slowly recovered.  On an April 
1966 examination for separation, examiners found no 
complications of sequellae of the hepatitis infection, and 
the Veteran reported no related problems.

Private treatment records from Dr. S for the period of 
November 1961 to November 1969 reveal that in April 1967, the 
Veteran complained of right lower quadrant pain.  He had some 
nausea, and was tender to palpation.  No diagnosis was 
indicated.  The records make no mention of hepatitis, either 
currently or by history.

Records from the B Clinic from January 1970 to January 1987 
do show notations of the Veteran's past treatment for 
hepatitis.  The initial treatment note in January 1970 
reports a past medical history of hepatitis in February 1966.  
In March 1978, the Veteran complained of "not feeling well" 
and "poss[ible] liver prob[lems]" were noted, as well as 
the hepatitis history.  The diagnosis was flu, however, which 
eventually developed into pneumonia.  A January 1987 progress 
note indicated complaints of indigestion and discomfort in 
the right upper quadrant of the abdomen.  This was similar to 
a earlier problem.  Four years prior, an upper GI series 
showed a duodenal spasm.  The submitted records do not show a 
diagnosis or any follow-up.

Dr. RM's records from May 1995 to August 1997 reveal that the 
Veteran was initially treated for complaints of chest pain; 
he reported heartburn symptoms as well.  His history of 
hepatitis during service was noted, as was a drinking habit 
of between 6 and 12 beers a day.  Testing showed a hiatal 
hernia and acute gastritis.  The Veteran reported that prior 
to treatment for the diagnosed conditions, "he had been 
gagging for years.  He had a very sensitive stomach.  He had 
to watch his diet carefully.  The patient reports that all 
those symptoms have resolved."  He reduced his coffee intake 
from 20 to 30 cups a day to two or three.  Alcohol 
consumption was reduced only slightly.  Upper abdominal pain 
recurred in July 1997, following treatment for H. pylori.  He 
denied nausea, and no report is made of gagging.  The gall 
bladder appeared normal.  He had the urge or need to eat to 
relieve the abdominal pain.  Gastroscopy in August 1997 
showed a mild gastritis.  Recurrent H. pylori infection was 
suspected.

Records from Dr. PAH from November 1999 indicate a history of 
hepatitis, peptic ulcer disease, and H. pylori.  In January 
2001, the doctor stated that elevated liver function tests 
were "most likely from previous hepatitis."  No test 
results are of record.  The submitted records do not indicate 
the Veteran's complaints at that time.

A VA examination was conducted in September 2002.  The 
examiner was able to review the claims file in connection 
with the examination.  The Veteran complained of recurrent 
abdominal pains.  His history of hospitalization for 
infectious hepatitis in service was noted, as was post 
service treatment for hiatal hernia, gastritis, duodenitis, 
and h. pylori.  The veteran denied recurrent jaundice or a 
second hepatitis infection.  He also denied vomiting or 
nausea.  The examiner noted that the veteran did "complain 
of abdominal pain, specifically in the right upper quadrant 
that may be associated with binges of alcohol drinking."  
Physical examination showed mild tenderness to palpation in 
the right upper quadrant.  The liver margin was slightly 
enlarged.  No other abdominal masses were noted, and only one 
stigmata of liver disease, cherry angiomata, was observed.  
Hepatitis A and B serologies were negative, and liver 
function tests were normal except for an elevated SGPT level.  
The examiner stated that the Veteran had no current sequellae 
of his in-service hepatitis infection.  Current abdominal 
pain was most likely due to alcohol use, as supported by past 
abdominal ultrasounds showing fatty infiltrative changes of 
the liver.  He noted the other diagnosed gastrointestinal 
conditions, and stated that it was not likely that nay such 
were related to hepatitis in service.  

VA treatment records from May 2002 to March 2007 reveal 
intermittent complaints of epigastric discomfort.  In 2002, 
he reported feeling that his liver felt swollen.  A CT scan 
showed fatty infiltrates.  The Veteran was treated for reflux 
symptoms.  A colonoscopy in September 2006 was normal.  In 
February 2007, the Veteran sought treatment for complaints of 
chronic gagging.  He stated that the gagging began when he 
was being treated for hepatitis in 1966; the provider noted 
that the in-service infection resolved, and there were no 
current abnormal lab results.  Gagging occurred mainly in the 
morning, and lasts from 5 to 25 minutes.  There is no 
vomiting during the episodes, but a lot of saliva is 
produced, his eyes tear, and his nose runs.  The Veteran did 
snore, and the gagging seems to be exacerbated when the 
Veteran has a cold.  The physician's assistant opined that 
the gagging was more related to the "nasal oral pharynx and 
a over sensitive gag reflex."  Swelling of the oral nasal 
tissue, as with snoring, could be a trigger.  Reflux could 
also be a factor.  An attending physician signed off on the 
opinion.  At an ENT consultation in March 2007, a hyperactive 
gag reflex was diagnosed.  There was no evidence of any mass 
or neoplasm of the throat.  Allergic rhinitis and 
laryngopharyngeal reflux were also diagnosed.  The consulting 
doctor noted the history of hepatitis and report that 
symptoms began at the same time.

The Veteran submitted a January 2005 statement in which he 
disputed the characterization of his drinking as heavy.  He 
also opined that while drinking could cause fatty liver, 
there were also other causes which had to be considered.  

At a January 2007 RO hearing, the Veteran reported that he 
was initially treated for a stomach condition until he became 
jaundiced, and hepatitis was recognized.  He experienced 
retching, weakness, and gagging.  He was hospitalized for 30 
days.  He stated that symptoms had continued from service to 
the present.  No doctor had related current problems to 
hepatitis, but two years prior he had been diagnosed with a 
fatty liver.  The Veteran's spouse also testified, stating 
that she had known the Veteran prior to service, and that the 
gagging and retching had begun after service.

A videotape submitted by the Veteran shows several episodes 
of gagging and coughing.  There is no vomiting, but the 
Veteran was required to spit saliva quite a bit.  In 
statements to the camera, he indicated that the process had 
begun when he had hepatitis in service.

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at an April 2009 hearing held at the RO.  
The Veteran stated that at the time of his discharge, he was 
told that he was fine.  He stated that his VA doctors have 
told him that his current gagging and spasms were "set off 
by the hepatitis" and originated in the throat.  The Veteran 
attributed complaints of swelling in his liver and gall 
bladder problems to his history of hepatitis.  His wife 
stated that the gagging had been present since the Veteran 
returned from the service.

The Board understands the Veteran's contentions.  In light of 
the evidence of record, however, the Board must find that 
there is no current residual disease or disability diagnosed 
which can be related by competent medical evidence to an in-
service hepatitis infection.  It is undisputed that the 
Veteran was diagnosed with infectious hepatitis in service.  
His complaints and treatment during service are well 
documented.  Similarly, current medical records amply 
document current complaints of gagging and reflux type 
symptoms, and findings of a fatty liver.

That being said, the record does no establish any causal 
relationship between any aspect of the veteran's period of 
service (including his inservice bout with infectious 
hepatitis) and current complaints.  The competent evidence of 
record, in fact, attributes the current complaints to non-
service connected factors.  Service treatment records show 
that the first complaints of gastrointestinal problems 
preceded the diagnosis of hepatitis by almost four months, 
and they were attributed to a psychosomatic illness.  
Following the February and March 1966 treatment for 
hepatitis, the Veteran made no subjective complaints of 
remaining problems, and the April 1966 separation examination 
specifically found no residuals of hepatitis.

Post service treatment records do periodically note the 
history of hepatitis in service, but no notation itemizes any 
ongoing residuals of hepatitis.  Similarly, in treating the 
Veteran's variously diagnosed complaints of gastritis, hiatal 
hernia, reflux, and duodenitis, no doctor relates the 
symptoms or complaints to a past or current hepatitis.  One 
private doctor, Dr. PAH, indicates that past hepatitis may 
account for irregular liver function tests, but the bare 
statement lacks context as to what the Veteran was being 
treated for or complained of, or what the tests indicated or 
were diagnostic of.  The Board cannot place much weight on 
the statement.  The Board heavily considers the opinion of 
Mr. JS, a VA physician's assistant, who, under the 
supervision of a doctor, opined that the gagging and other 
current complaints were oral or nasopharyngeal in nature, a 
conclusion supported by a specialist following an ENT 
consultation.  Most persuasive, however, is the opinion of 
the September 2002 VA examiner, who reviewed the file and 
stated that no current gastrointestinal complaint or 
manifestation is related to in-service hepatitis.

The Board notes the conviction of the Veteran in his belief 
that in-service hepatitis is to blame for his current 
problems.  Unfortunately, the Veteran's statements cannot be 
taken as competent evidence, as he is expressing an opinion 
on a medical matter such as on etiology.  Specialized medical 
training or knowledge, which the Veteran does not possess, is 
required to offer such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

The Veteran would be competent to report as to the continuity 
of his symptoms, as he is able to observe gagging, nausea, or 
coughing as a layperson.  Although both he and his wife 
report continuity of symptoms since service, the medical 
evidence of record contradicts these allegations.  Service 
treatment records document no such treatment during service, 
and no report of such at separation.  Post service private 
records show no complaint of heartburn or indigestion until 
1979, 13 years after service.  This lengthy period without 
treatment is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the service 
connection claim.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  Further, complaints are at best intermittent until 
recently.

The evidence of record simply does not support an award of 
service connection for residuals of infectious hepatitis.  
Rather, the evidence of record shows that this infection 
resolved without sequellae.  There is no competent evidence 
of record supporting the Veteran's claim.

The Board does note that the Veteran is service connected for 
a psychiatric disorder.   Several military and post-service 
doctors have speculated as to the possibility that there is a 
psycho physiological aspect to the Veteran's gagging 
complaints.  Evaluation of the disability due to the 
veteran's service-connected psychiatric disorder, however, is 
not before the Board at this time; the Veteran is invited to 
file a new claim relating to this evaluation should he so 
choose.


ORDER

Service connection for residuals of infectious hepatitis is 
denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


